Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 5, 2015

                                      No. 04-14-00769-CV

                            IN THE INTEREST OF G.C.D., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00697
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        In this accelerated appeal of an order terminating the parental rights of each parent, the
child’s mother and father filed separate notices of appeal and separate briefs. The mother’s brief
was filed first; the father’s brief was filed on January 13, 2015. The State’s brief was due on
February 2, 2015. See TEX. R. APP. P. 38.6(b).
         On January 22, 2015, this court granted the State’s first motion for an extension of time
to file its brief until February 9, 2015. On February 2, 2015, the State filed a second motion for a
thirty-day extension of time to file a second brief until March 4, 2015.
        The State’s second motion is GRANTED IN PART. See id. R. 38.6(b), (d). The State
must file its brief with this court by March 2, 2015. NO FURTHER EXTENSIONS OF TIME
TO FILE THE STATE’S BRIEF WILL BE GRANTED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court